Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             DETAILED ACTION
Claims 1-15  are currently pending. 
                                                       Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. EP18162495.8, filed on March 19, 2018.
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 needs to recite “the mobile terminal…”.  Examiner recommend to submit a clear copy of claims to avoid any missing words. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 11-13 and 15  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Medapalli (US 2015/0245409 A1)

Regarding claim 1, Medapalli discloses a multipath bundling system comprising: a mobile terminal, comprising a Wireless Technologies Database; (WTD), and a processor configured to run a multipath bundling protocol (MBP) (Fig. 2A, Paragraph 0036 discloses a network device comprises plurality of network interfaces such as wired/wireless interfaces. determining, by a connection manager executed by the device, at least one communication parameter of the first application. The method also includes determining, by the connection manager, at least one connection parameter of each of the first connection and at least one additional connections)
and a network entity, wherein the network entity is an external server or a multipath bundling server,  (Fig. 2A server 206),  and wherein the network entity comprises a Self-Learning Wi-Fi Database (SLWD) (Fig. 3A discloses the mechanism of the device may determine if the destination is multipath-capable. In some embodiments, detecting whether the destination is multipath-capable may comprise transmitting a synchronization or synchronization acknowledgement packet with a predetermined option set to indicate that the sender is multi-path capable and receiving a corresponding acknowledgement from the destination indicating that the destination is multipath-capable, or vice versa. In other implementations, the device may transmit a request to establish a second connection to be aggregated with the first request and determine whether the destination is multipath-capable based on the response from the destination. If the destination is not multipath-capable, then at step 303, the device may continue communications with the destination via the first interface. communication parameters may be predetermined and retrieved from a database (Self-Learning Wi-Fi Database (SLWD)) and wherein the mobile terminal and/or the network entity is configured to run a Search- Compare-Assign Algorithm (SCAA),  wherein running the SCAA  is configured to comprises (Paragraphs 0058-0059 disclose a device 102 or server 204 may also execute a connection manager 242. A connection manager 242 may comprise an application, server, service, daemon, routine, or other executable logic for monitoring one or more network interfaces 200, shown as interface monitoring 244 in dashed line; monitoring one or more applications 240, shown as application monitoring 246 in dotted line; and/or configuring one or more protocols 232-236 or controlling distribution and aggregation of data via protocols 232-236)
receiving input data from the WTD and/or the SLWD, the input data indicating information about wireless technologies, including information about at least one cellular connection and at least one Wi-Fi connection, usable by the mobile terminal for multipath bundling (Paragraphs 0050-0053 disclose  a first network interface A 200A may comprise a WiFi interface, such as an 802.11n modem and antenna, and a second network interface B 200B may comprise a cellular interface, such as a GSM modem and antenna. Further paragraph 0059-0062 disclose connection manager 242 may monitor one or more network connections via connection monitoring 244. Connection monitoring 244 may comprise monitoring one or more parameters of a network connection, including bandwidth or bitrate, latency, round trip communications time, congestion levels, packet loss rates, signal to noise ratios, maximum transmission unit (MTU) sizes, buffer sizes or fullness, window sizes, or other such parameters)
and determining at least one Wi-Fi connection usable by the mobile terminal  for multipath bundling based on the received input data  in accordance with an optimization criterion (Paragraphs 0042-0044, 0073-0075 disclose the connection manager is further configured for configuring the multipath communication protocol to distribute communications of the first application via a plurality of the connections (wifi or cellular) responsive to a determination that the QoS value for the first application exceeds a predetermined threshold. Thus switching between the first connection and second connection (wifi or cellular) responsive to a determination that (i) a communication size of the application exceeds a predetermined threshold, or (ii) a communication quality of service (QoS) value of the application exceeds a second predetermined threshold and a communication reliability value of the application is below a third predetermined threshold).

Regarding claim 13, claim 13 comprises substantially similar limitations as claimed above in claim 1 as a method which comprises similar steps as recited in claim 1.
 Regarding claim 2, Medapalli discloses wherein the optimization criterion is based on prioritized traffic routing (Paragraph 0060).
Regarding claim 3, Medapalli discloses wherein the optimization criterion is based on offloading data from cellular paths to wifi paths (Paragraphs 0042-0044, 0073-0075 disclose the connection manager is further configured for configuring the multipath communication protocol to distribute communications of the first application via a plurality of the connections (wifi or cellular) responsive to a determination that the QoS value for the first application exceeds a predetermined threshold. Thus switching between the first connection and second connection (wifi or cellular) responsive to a determination that (i) a communication size of the application exceeds a predetermined threshold, or (ii) a communication quality of service (QoS) value of the application exceeds a second predetermined threshold and a communication reliability value of the application is below a third predetermined threshold).
Regarding claim 4, Medapalli discloses wherein the information about wireless technologies comprises at least one of the following: Wi-Fi Service Set Identifier of the at least one wifi-conneciton
credentials of the Wi-Fi SSID;
 link quality of the Wi-Fi SSID
geolocation of the Wi-Fi SSID
channel characteristics of the at least one cellular connection
 information about at least one Bluetooth connection
(Paragraphs 0073-0075 discloses channel characteristics of the at least one cellular connection
Paragraph 0072 discloses link quality of wifi network)
Regarding claim 5, Medapalli discloses wherein the mobile terminal is configured to determine at least one Wi-Fi access point in a local environment of the mobile terminal and to store information about the at least one Wi-Fi access point in the WTD of the mobile terminal (Paragraphs 0050-0053 disclose  a first network interface A 200A may comprise a WiFi interface, such as an 802.11n modem and antenna, and a second network interface B 200B may comprise a cellular interface, such as a GSM modem and antenna. Further paragraph 0059-0062 disclose connection manager 242 may monitor one or more network connections via connection monitoring 244. Connection monitoring 244 may comprise monitoring one or more parameters of a network connection, including bandwidth or bitrate, latency, round trip communications time, congestion levels, packet loss rates, signal to noise ratios, maximum transmission unit (MTU) sizes, buffer sizes or fullness, window sizes, or other such parameters).
Regarding claim 6, Medapalli discloses wherein the mobile terminal is configured to expand the SLWD with the information about the at least one Wi-Fi access point (Fig. 3A discloses the mechanism of the device may determine if the destination is multipath-capable. In some embodiments, detecting whether the destination is multipath-capable may comprise transmitting a synchronization or synchronization acknowledgement packet with a predetermined option set to indicate that the sender is multi-path capable and receiving a corresponding acknowledgement from the destination indicating that the destination is multipath-capable, or vice versa. In other implementations, the device may transmit a request to establish a second connection to be aggregated with the first request and determine whether the destination is multipath-capable based on the response from the destination. If the destination is not multipath-capable, then at step 303, the device may continue communications with the destination via the first interface. communication parameters may be predetermined and retrieved from a database (Self-Learning Wi-Fi Database (SLWD)).
Regarding claim 9, Medapalli  discloses  wherein running the SCAA further comprises:  searching for an optimal Wi-Fi parameter set for the mobile terminal (210) based on comparing the input data received from the WTD and/or the SLWD in accordance with the optimization criterion (231), and assigning known credentials to the optimal Wi-Fi parameter set (Paragraphs 0037-0044 discloses the connection manager is configured for determining at least one communication parameter of the first application, and determining at least one connection parameter of each of the first connection and at least one additional connections. The connection manager is also configured for applying a management policy to configure a multipath communication protocol, responsive to the determined at least one communication parameter of the first application and the determined at least one connection parameter of each of the first connection and at least one additional connections).
Regarding claim 11, Medapalli  discloses  wherein the mobile terminal is configured to connect to both the at least one  cellular connection and the at one wifi connection based on a a priority of a Wi-Fi connection over a cellular connection (Paragraphs 0060, 0067, 0069).
Regarding claim 12, Medapalli  discloses  wherein the network entity the mobile terminal(Paragraphs 0058-0059 disclose a device 102 or server 204 may also execute a connection manager 242. A connection manager 242 may comprise an application, server, service, daemon, routine, or other executable logic for monitoring one or more network interfaces 200, shown as interface monitoring 244 in dashed line; monitoring one or more applications 240, shown as application monitoring 246 in dotted line; and/or configuring one or more protocols 232-236 or controlling distribution and aggregation of data via protocols 232-236).
Regarding claim 15, Medapalli  discloses  wherein the optimization criterion (231) is based on offloading traffic from cellular paths to Wi-Fi paths (Paragraphs 0042-0044, 0073-0075 disclose the connection manager is further configured for configuring the multipath communication protocol to distribute communications of the first application via a plurality of the connections (wifi or cellular) responsive to a determination that the QoS value for the first application exceeds a predetermined threshold. Thus switching between the first connection and second connection (wifi or cellular) responsive to a determination that (i) a communication size of the application exceeds a predetermined threshold, or (ii) a communication quality of service (QoS) value of the application exceeds a second predetermined threshold and a communication reliability value of the application is below a third predetermined threshold).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Medapalli (US 2015/0245409 A1) in view of Graham et al. (US 2018/0240060 A1).
Regarding claim 7, Medapalli  does not disclose the mechanism of claim 7. In an analogous art, Graham discloses  wherein the mobile terminal is configured to receive credentials for the at least one Wi-Fi access point from an authentication server, via a cellular, Wi-Fi or MBP connection, and to store the credentials in the WTD of the mobile terminal (Paragraphs 0015-0018). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Graham to the system of Medapalli to provide the system may include at least two display devices configured to display queues of services, a data storage device, and a server. The server may be configured to execute a prioritization module to receive a notification that a customer has checked in at a facility (Abstract, Graham).
Regarding claim 8, Medapalli  does not disclose the mechanism of claim 8. In an analogous art, Graham discloses  wherein the WTD is configured to expand or update the SLWD with the credentials for the at least one wifi access point (Paragraphs 0015-0020). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Graham to the system of Medapalli to provide the system may include at least two display devices configured to display queues of services, a data storage device, and a server. The server may be configured to execute a prioritization module to receive a notification that a customer has checked in at a facility (Abstract, Graham).

Regarding claim 10, Medapalli does not disclose the mechanism of claim 10. In an analogous art, Graham discloses  wherein providing the mobile terminal with credentials of at least one wifi connection that are not available from WTD (Paragraphs 0015-0020). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Graham to the system of Medapalli to provide the system may include at least two display devices configured to display queues of services, a data storage device, and a server. The server may be configured to execute a prioritization module to receive a notification that a customer has checked in at a facility (Abstract, Graham).

Regarding claim 14, Medapalli  discloses further comprising: searching for an optimal Wi-Fi parameter set(Paragraphs 0042-0044, 0073-0075 disclose the connection manager is further configured for configuring the multipath communication protocol to distribute communications of the first application via a plurality of the connections (wifi or cellular) responsive to a determination that the QoS value for the first application exceeds a predetermined threshold. Thus switching between the first connection and second connection (wifi or cellular) responsive to a determination that (i) a communication size of the application exceeds a predetermined threshold, or (ii) a communication quality of service (QoS) value of the application exceeds a second predetermined threshold and a communication reliability value of the application is below a third predetermined threshold).
Medapalli does not disclose the mechanism of assigning known credentials to the optimal Wi-Fi parameter set 
In an analogous art, Graham discloses  and assigning known credentials to the optimal Wi-Fi parameter set (Paragraphs 0015-0020). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Graham to the system of Medapalli to provide the system may include at least two display devices configured to display queues of services, a data storage device, and a server. The server may be configured to execute a prioritization module to receive a notification that a customer has checked in at a facility (Abstract, Graham).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2016/0295473 A1) discloses the mechanism of switching between different communications (Paragraphs 0163, 0170)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413